DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11 and 21 are canceled.
Claims 1-10, 12-20 and 22-24 are allowed.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the attached Examiner’s Amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Maya MEDEIROS (Reg. No.: 67,574) on 11 March 2022.

The application has been amended as follows: please amend claims as per the attached Examiner’s Amendment.

Reason for Allowance
The following is an examiner's statement for reasons for allowance:

Claims 1-10, 12-20 and 22-24 are allowable over the prior art of record.

The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as: “a processor and a memory, wherein the processor executes the 3D replication software to:
establish and maintain a communication path from a licensee to the licensor device,
receive a 3D replication key at an interface, the 3D replication key for replication rights of the licensee to replicate the 3D object files, wherein the 3D object files comprise one or more encrypted 3D object files; 
access the 3D object files via the download of an encryption key to decrypt the one or more encrypted 3D object files wherein the 3D replication key is not used to perform decryption of the 3D object files;
validate the 3D replication key for the replication rights of the licensee to replicate the 3D object files using the communication path;
licensee corresponding to the validated 3D replication key for the replication rights of the licensee to replicate the 3D object files, wherein the interface receives a selected one or more 3D object files of the set of the 3D object files;
determine requirements for replication of the selected one or more 3D object files and verify capabilities of requesting 3D replication components of one or more 3D replication machines based on the requirements for replication of the selected one or more 3D object files of the set of the 3D object files according to a replication process;
associate, using the interface, the one or more 3D replication machines to the 3D replication software, wherein the association is performed by the licensee;
display, using the interface, the one or more 3D replication machines that have been found and associated to the 3D replication software;
connect the 3D replication software to one or more 3D replication machines providing the requested 3D replication components to create the authorized 3D replication system for replication of the selected one or more 3D object files for the replication rights of the licensee;
wherein the authorized 3D replication system tracks and reports replication activities of the one or more 3D replication machines using the 3D replication software to:
monitor software program access of the selected one or more 3D object files;

initiate a replication process of the selected one or more 3D object files by providing access to the selected one or more 3D object files to the requesting 3D replication components; and

transmit real-time feedback commands to the licensor device related to monitored activity on the selected one or more 3D object files and the replication process by the requesting 3D replication components to provide feedback at all stages to track success or failure”, and equivalently in independent Claims 12 and 16.

Dependent claims 2-10, 13-15, 17-20 and 22-24 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. W./
Examiner, AU 2168
11 March 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168